Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 19, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  150882(57)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  CYNTHIA HARDY, Personal Representative of                                                                  Joan L. Larsen,
  the ESTATE OF MARGARET MARIE ROUSH,                                                                                  Justices
             Plaintiff-Appellee,
                                                                     SC: 150882
  v                                                                  COA: 317406
                                                                     Montcalm CC: 2012-016830-CZ
  LAURELS OF CARSON CITY, LLC,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Elder Justice Initiative,
  the National Consumer Voice for Quality Long-Term Care, the State Long Term Care
  Ombudsman Program, and the Michigan Protection and Advocacy Service, Inc. to file a
  late amicus curiae brief is GRANTED. The amicus brief submitted on February 17,
  2016, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 19, 2016
                                                                                Clerk